Name: 2002/230/EC: Commission Decision of 15 March 2002 on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals 2002 (notified under document number C(2002) 1003)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  economic geography;  research and intellectual property;  cooperation policy
 Date Published: 2002-03-20

 Avis juridique important|32002D02302002/230/EC: Commission Decision of 15 March 2002 on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals 2002 (notified under document number C(2002) 1003) Official Journal L 077 , 20/03/2002 P. 0047 - 0049Commission Decisionof 15 March 2002on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals 2002(notified under document number C(2002) 1003)(Only the Spanish, Danish, German, English, French and Swedish texts are authentic)(2002/230/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in the following Directives and Decisions:- Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3),- Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease(4), as last amended by the Act of Accession of Austria, Sweden and Finland,- Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease(5), as last amended by Decision 95/1/EC, Euratom, ECSC(6),- Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases(7),- Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs(8),- Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness(9), as last amended by the Act of Accession of Austria, Sweden and Finland,- Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(10),- Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for elaborating criteria for standardising serological tests to control the efficiency of rabies vaccines(11),- Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species(12).(2) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(3) For budgetary reasons, Community assistance should be granted for a period of one year.(4) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(13), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. For classical swine fever, the Community grants financial assistance to Germany for the functions and duties referred to in Annex IV to Directive 2001/89/EC, to be carried out by the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hanover, Germany.2. The Community's financial assistance shall amount to a maximum of EUR 185000 for the period from 1 January to 31 December 2002.Article 21. For Newcastle disease, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex V to Directive 92/66/EEC, to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom.2. The Community's financial assistance shall amount to a maximum of EUR 60000 for the period from 1 January to 31 December 2002.Article 31. For swine vesicular disease, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex III to Directive 92/119/EEC to be carried out by the Pirbright Laboratory, United Kingdom.2. The Community's financial assistance shall amount to a maximum of EUR 95000 for the period from 1 January to 31 December 2002.Article 41. For fish diseases, the Community grants financial assistance to Denmark for the functions and duties referred to in Annex C to Directive 93/53/EEC, to be carried out by the Statens VeterinÃ ¦re Serumlaboratorium, Ã rhus, Denmark.2. The Community's financial assistance shall amount to a maximum of EUR 130000 for the period from 1 January to 31 December 2002.Article 51. For diseases of bivalve molluscs, the Community grants financial assistance to France for the functions and duties referred to in Annex B to Directive 95/70/EC, to be carried out by the IFREMER, La Tremblade, France.2. The Community's financial assistance shall amount to a maximum of EUR 80000 for the period from 1 January to 31 December 2002.Article 61. For African horse sickness, the Community grants financial assistance to Spain for the functions and duties referred to in Annex I to Directive 92/35/EEC, to be carried out by the Laboratorio de sanidad y producciÃ ³n animal, Algete, Spain.2. The Community's financial assistance shall amount to a maximum of EUR 40000 for the period from 1 January to 31 December 2002.Article 71. For bluetongue, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex II to Directive 2000/75/EC, to be carried out by the Pirbright Laboratory, United Kingdom.2. The Community's financial assistance shall amount to a maximum of EUR 115000 for the period from 1 January to 31 December 2002.Article 81. For rabies serology, the Community grants financial assistance to France for the functions and duties referred to in Annex II to Decision 2000/258/EC, to be carried out by the laboratory of the A.F.S.S.A. Nancy, France.2. The Community's financial assistance shall amount to a maximum of EUR 130000 for the period from 1 January to 31 December 2002.Article 91. For the assessment of the results of the methods of testing pure-bred breeding animals of the bovine species, and the harmonisation of the various methods of testing, the Community grants financial assistance to Sweden for the functions and duties referred to in Annex II to Decision 96/463/EC to be carried out by the Interbull Centre, Uppsala, Sweden.2. The Community's financial assistance shall amount to a maximum of EUR 60000 for the period from 1 January to 31 December 2002.Article 10The Community's financial assistance shall be paid as follows:(a) 70 % by way of an advance at the request of the recipient Member States;(b) the balance following presentation of supporting documents and a technical report by the recipient Member State. Those documents must be presented at the latest three months after the end of the period for which financial assistance has been granted;and provided that the actions planned are efficiently carried out and the authorities supply all the necessary information within the time limits laid down.When the time limit is not observed, the financial contribution of the Community shall be reduced by 25 % on 1 May, 50 % on 1 June, 75 % on 1 July and 100 % on 1 September.Article 11This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Kingdom of Spain, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 15 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 260, 5.9.1992, p. 1.(5) OJ L 62, 15.3.1993, p. 69.(6) OJ L 1, 1.1.1995, p. 1.(7) OJ L 175, 19.7.1993, p. 23.(8) OJ L 332, 30.12.1995, p. 33.(9) OJ L 260, 5.9.1992, p. 1.(10) OJ L 327, 22.12.2000, p. 74.(11) OJ L 95, 15.4.2000, p. 40.(12) OJ L 192, 2.8.1996, p. 19.(13) OJ L 160, 26.6.1999, p. 103.